ANDERSON, C. J.
The legal questions involved in this appeal haye been fully discussed and considered by this court, and decided adversely to the contention of the appellant, and we do not feel disposed to depart from said' holding. — Jordan v. McClure Lumber Co., 170 Ala. 289, 54 South. 415; Turner v. Davis, 186 Ala. 77, 64 South. 958; Brannan v. Henry, 175 Ala. 454, 57 South. 967.
In the last case supra the constitutionality of the act of 1911 (page 192) was considered, and the same was declared to be constitutional, and we repeat that the said act is not repugnant to the federal or state Constitution. The act is unlike the one condemned in the-case of Bailey v. Alabama, 219 U. S. 219, 31 Sup. Ct. 145, 55 L. Ed. 191.
The decree of the chancery court is affirmed.
Affirmed.
McClellan, Mayfield, and Somerville, JJ , concur.